IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :

V. : NO. 3:19-CR-9
BRUCE EVANS, SR. and BRUCE : JUDGE A. RICHARD CAPUTO
EVANS, JR., :
Defendants. : ELECTRONICALLY FILED

 

DEFENDANTS BRUCE EVANS JR.’S
MOTION FOR DISCOVERY AND BRADY/GIGLIO MATERIAL

 

Defendant, Bruce Evans Jr. (“Mr. Evans Jr.”’), by and through his undersigned

counsel, hereby moves, pursuant to Federal Rule of Criminal Procedure 16, the Fifth

and Sixth Amendments to the United States Constitution, and the Supreme Court’s

decisions in Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405

U.S. 150 (1972), for this Honorable Court to order that the Government allow them

to inspect, photograph and copy those items within their possession, constructive

possession, custody or control as outlined below.

Mr. Evans Jr. states the following in support thereof:
INTRODUCTION

l. On January 8, 2019, a four-count Indictment was entered
against Defendant Bruce Evans, Jr.

2. The Indictment includes (1) one count under 33 U.S.C. §
1319(c)(2)(A) for failure to operate and maintain in violation of a Clean Water Act
permit; (2) two counts under 33 U.S.C. § 1319(c)(2)(A) for discharge in violation of
a Clean Water Act permit; and (3) one count under 33 U.S.C. § 1319(c)(4) for false
statements in violation of the Clean Water Act.

3. On January 17, 2019, Mr. Evans Jr. arraigned and entered
a plea of not guilty and was released on their own recognizance.

4, Undersigned entered his appearance on behalf of Mr. Evans,

Jr. on January 24, 2019.

5. On January 24, 2019, the Court set a trial date of March 18,
2019 and required that any discovery motion be filed no later than February 4, 2019.

6. Pursuant to motion, the Court subsequently extended these
deadlines on February 13, 2019, April 15, 2019, May 23, 2019, July 24, 2019,
August 23, 2019; and October 2, 2019.

7. The current deadline to file pre-trial motions, motions under
Federal Rule of Criminal Procedure 7(f), and motions under Federal Rule of

Criminal Procedure 12(b)(4)(B) is October 16, 2019.
8. On February 26, 2019, the Government produced two hard-
drives which cumulatively included 7,865 pages of documents.

9, On March 26, 2019, defense counsel sent two “four-
terabyte” hard drives to the FBI for the purpose of producing additional discovery
records.

10. Separately, on April 10, 2019, the defense sent two
“four-terabyte” hard drives to the U.S. Environmental Protection Agency for the
purpose of producing additional discovery records and surveillance videos of the
operation of the sewage treatment facility.

11. The Government produced a hard drive on September 9, 2019
which contains official copies of electronic media seized during the search of the
Greenfield Township Sewer Authority.

12. As of the filing of this instant motion, the Defendant has not
received any further discovery materials.

13. Based on undersigned counsel’s independent investigation, it is
clear that additional, exculpatory discovery materials exist and should be

immediately provided to the defense.
14. Thus, it is requested that the Court order the Government to

produce the following discovery for review:

(a.)

(b.)

(c.)

(d.)

All audio-recorded conversations between Joseph
Sheposh and David Klepadlo. Fed. R. Crim. P.
16(a)(1)(D).

All understandings, agreements or grants of favoritism or
leniency to Joseph Sheposh by the government. Giglio v.
United States, 405 U.S. 150, 154 (1972); United States v.
Bagley, 473 U.S. 667, 683 (1985).

All offers of leniency or favoritism by the Scranton FBI
to David Klepadlo in exchange for his cooperation
against Bruce Evans Jr. on March 18, 2016. Wisehart v.
Davis, 408 F.3d 321, 323-24 (7" Cir. 2005).

All notes of all agents executing the search warrant on
David Klepadlo’s home and office on March 18, 2016.
United States v. Ramos, 27 F.3d 65, 68 (3d Cir. 1992);
United States v. Pelullo, 105 F.3d 117, 123 (3d Cir.

1997).
(f.)

(g.)

All interviews of Thomas Randt by the Scranton FBI and
federal agents regarding the GTSA and/or Bruce Evans
Jr. Brady v. Maryland, 373 U.S. 83 (1963).

Criminal records of Joseph Sheposh and any other
government witness. United States v. Perdomo, 929 F.2d
967 (3d Cir. 1991).

Statements and summaries of statements take by the FBI
and other federal investigators who were told by
witnesses any of the following: (1) Bruce Evans Jr. is an
honest person; (2) Bruce Evans Jr. did not accept things
of value in order to accept waste or discharge at the
GTSA; (3) Bruce Evans Jr. did not know Joseph Sheposh
was falsifying taking samples and, thereby, obtaining
false laboratory results; (4) Bruce Evans Jr. did not
engage in any criminal activity; (5) members of the
GTSA authorized purchases the federal government
claims were unauthorized; (6) Bruce Evans Jr. was not
involved in the operation of the GTSA. Brady, 373 US.

at 87.
(h.)

Gj.)

(k.)

(1.)

Inconsistent statements by Joseph Sheposh, members of
the GTSA and other government witnesses. Kyles v.
Whitley, 514 U.S. 419 (1995).

Any evidence that any of the government witnesses are
drug abusers. Benn v. Lambert, 283 F.3d 1040, 1054-60
(9"" Cir, 2002).

All evidence sowing Bruce Evans Jr. was not an operator
of the GTSA.

All evidence that Bruce Evans Jr. was never hired by the
GTSA to work as an operator.

All evidence showing that D.E.P. recommenced Edward

Gillete Jr. to become the operator of the GTSA.

WHEREFORE, based upon the arguments above and as more fully
explained within the accompanying supporting Memorandum of Law, it is
requested that the Court require the Government to allow Mr. Evans Jr. to inspect,
photograph and copy those items within their possession, constructive possession,

custody or control outlined above, or, to the extent the Government questions the
exculpatory nature of the evidence, produce to the Court for in camera inspection

those items.

35 S. Church Street
P.O. Box 513
Carbondale, PA 18407

Date: October 16, 2019

Respectfully submitted,

/s/ Walter F. Casper
Walter F. Casper

Attorney for Defendant,
Bruce Evans, Jr.
CERTIFICATE OF NON-CONCURRENCE
I, Walter F. Casper, hereby certify that I sought the concurrence of
Assistant United States Attorney Olshefski in this Motion. Ms. Olshefski does not

concur in this motion.

/s/ Walter F. Casper
Walter F. Casper

Date: October 16, 2019
CERTIFICATE OF SERVICE
I, Walter F. Casper, hereby certify that a true and correct copy of the
foregoing Motion to Compel Production of Discovery and Brady Evidence was
served upon the following counsel of record via electronic mail on this 16" day of
October, 2019:

Michelle L. Olshefski

US Attorney’s Office

P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

Patrick A. Casey

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

/s/ Walter F. Casper
Walter F. Casper

Date: October 16, 2019
